Wheeler, J.
Where judgment has been rendered against several co-defendants and one brings a writ of error or appeals, it is the general rule, where the judgment is entire, and there are not distinct judgments as to the parties defendant, or the parties have not distinct interests and the judgment operates to the prejudice of all, a reversal as to one shall operate a reversal as to all the defendants. (Burleson v. Henderson, 4 Tex. R. 49.) But where one of several co-defendants to an entire judgment, rendered against them on a contract which is joint, appeals for delay, he is responsible upon his appeal bond for the whole judgment; and is the only party to the judgment before the Court against whom there can be an affirmance with damages for the delay. He and his sureties alone are responsible for the appeal and its consequences. The writ of error in this case was prosecuted by the defendant Brown alone. His co-defendant did not join, and is not, therefore, a party before the Court upon this writ of error. The writ was prosecuted manifestly for delay; and the judgment must be affirmed against the plaintiff in error with damages.
Affirmed with damages.